298 S.W.3d 137 (2009)
Henry WOODS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91830.
Missouri Court of Appeals, Eastern District, Division Two.
October 6, 2009.
Application for Transfer to Supreme Court Denied November 16, 2009.
Application for Transfer Denied December 22, 2009.
Jessica Hathaway, Saint Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 188 S.W.3d 459.


*138 ORDER

PER CURIAM.
Henry Woods appeals from the motion court's judgment denying, following an evidentiary hearing, his amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 29.15.[1] We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise indicated.